
	

114 S2523 IS: Fort Knox Energy Security Act
U.S. Senate
2016-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2523
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2016
			Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to provide for continued energy self-sufficiency at Fort
			 Knox, Kentucky.
	
	
 1.Short titleThis Act may be cited as the Fort Knox Energy Security Act. 2.Natural gas production, treatment, management, and use, Fort Knox, Kentucky (a)In generalChapter 449 of title 10, United States Code, is amended by adding at the end of the following:
				
					4781.Natural gas production, treatment, management, and use, Fort Knox, Kentucky
 (a)AuthorityThe Secretary of the Army (referred to in this section as the Secretary) may provide, by contract or otherwise, for the production, treatment, management, and use of natural gas located under Fort Knox, Kentucky, without regard to section 3 of the Mineral Leasing Act for Acquired Lands (30 U.S.C. 352).
 (b)Limitation on usesAny natural gas produced pursuant to subsection (a)— (1)may only be used to support activities and operations at Fort Knox; and
 (2)may not be sold for use elsewhere. (c)Ownership of facilitiesThe Secretary may take ownership of any gas production and treatment equipment and facilities and associated infrastructure from a contractor in accordance with the terms of a contract or other agreement entered into pursuant to subsection (a).
						(d)No application elsewhere
 (1)In generalThe authority provided by this section applies only with respect to Fort Knox, Kentucky. (2)Effect of sectionNothing in this section authorizes the production, treatment, management, or use of natural gas resources underlying any Department of Defense installation other than Fort Knox.
 (e)ApplicabilityThe authority of the Secretary under this section is effective beginning on August 2, 2007.. (b)Clerical amendmentThe table of sections of chapter 449 of title 10, United States Code, is amended by adding at the end the following:
				4781. Natural gas production, treatment, management, and use, Fort Knox, Kentucky..
			
